    Case: 4:20-cv-01902-SRW Doc. #: 3 Filed: 03/19/21 Page: 1 of 17 PageID #: 5



                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

JOSEPH MICHAEL DEVON ENGEL,                               )
                                                          )
                  Plaintiff,                              )
                                                          )
        V.                                                )             No. 4:20-cv-01902-SRW
                                                          )
CORIZON, et al.,                                          )
                                                          )
                 Defendants.                              )

                                     MEMORANDUM AND ORDER

        This matter comes before the Court on the motion of plaintiff Joseph Michael Devon Engel

for leave to commence this civil action without prepayment of the required filing fee. 1 Based on

the financial information provided by plaintiff, the motion will be granted, and the Court will

assess an initial partial filing fee of$1.00. See 28 U.S.C. § 1915(b)(l). Additionally, for the reasons

discussed below, the Court will dismiss plaintiffs complaint without prejudice.

                                            28 U.S.C. § 1915(b)(l)

        Pursuant to 28 U.S.C. § 191 S(b)(1 ), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his or her

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an initial

partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the prisoner's

account, or (2) the average monthly balance in the prisoner's account for the prior six-month

period. After payment of the initial partial filing fee, the prisoner is required to make monthly

payments of 20 percent of the preceding month's income credited to the prisoner's account. 28


1 Plaintiff has not submitted a separate motion for leave to proceed in forma pauperis, nor has he paid the filing fee.
However, in the body of his complaint, plaintiff states: "[Application] to proceed in District Court without prepaying
fees or costs[.] I [am] at ERDCC [and] I only get 5.00 dollars a month[.]" (Docket No. 1 at 3). The Court has construed
this as a motion for leave to commence this civil action without prepayment of the required filing fee.
  Case: 4:20-cv-01902-SRW Doc. #: 3 Filed: 03/19/21 Page: 2 of 17 PageID #: 6



U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these monthly

payments to the Clerk of Court each time the amount in the prisoner's account exceeds $10.00,

until the filing fee is fully paid. Id.

        Plaintiff has not submitted a pnson account statement as required by 28 U.S.C. §

1915(a)(2). Nevertheless, having reviewed the information provided by plaintiff, the Court will

require him to pay an initial partial filing fee of$1.00. See Henderson v. Norris, 129 F.3d 481,484

(8 th Cir. 1997) (explaining that when a prisoner is unable to provide the Court with a copy of his

prison account statement, the Court should assess an amount "that is reasonable, based on whatever

information the court has about the prisoner's finances"). If plaintiff is unable to pay the initial

partial filing fee, he must submit a copy of his prison account statement in support of his claim.

                                   Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be granted. To

state a claim under 42 U.S.C. § 1983, a plaintiff must demonstrate a plausible claim for relief,

which is more than a "mere possibility of misconduct." Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

"A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged." Id. at 678.

Determining whether a complaint states a plausible claim for relief is a context-specific task that

requires the reviewing court to draw upon judicial experience and common sense. Id. at 679. The

court must "accept as true the facts alleged, but not legal conclusions or threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements." Barton v. Taber, 820

F.3d 958,964 (8 th Cir. 2016). See also Brown v. Green Tree Servicing LLC, 820 F.3d 371, 372-73




                                                  2
    Case: 4:20-cv-01902-SRW Doc. #: 3 Filed: 03/19/21 Page: 3 of 17 PageID #: 7



(8 th Cir. 2016) (stating that court must accept factual allegations in complaint as true, but is not

required to "accept as true any legal conclusion couched as a factual allegation").

         When reviewing a pro se complaint under § 1915(e)(2), the Court must give it the benefit

of a liberal construction. Haines v. Kerner, 404 U.S. 519, 520 (1972). A "liberal construction"

means that if the essence of an allegation is discernible, the district court should construe the

plaintiffs complaint in a way that permits his or her claim to be considered within the proper legal

framework. Solomon v. Petray, 795 F .3d 777, 787 (8 th Cir.2015). However, even prose complaints

are required to allege facts which, if true, state a claim for relief as a matter of law. Martin v.

Aubuchon, 623 F.2d 1282, 1286 (8 th Cir. 1980). See also Stone v. Harry, 364 F.3d 912, 914-15 (8 th

Cir. 2004) (stating that federal courts are not required to "assume facts that are not alleged, just

because an additional factual allegation would have formed a stronger complaint"). In addition,

affording a pro se complaint the benefit of a liberal construction does not mean that procedural

rules in ordinary civil litigation must be interpreted so as to excuse mistakes by those who proceed

without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                                  The Complaint

         Plaintiff is a self-represented litigant who is currently incarcerated at the Missouri Eastern

Correctional Center in Pacific, Missouri. At the time relevant to this complaint, however, he was

an inmate at the Eastern Reception, Diagnostic and Correctional Center (ERDCC) in Bonne Terre,

Missouri. 2 Since September 9, 2020, he has filed over 130 cases in the United States District Court

for the Eastern District of Missouri.



2
  In his handwritten complaint, plaintiff appears to indicate that he is a "civilly committed detainee." (Docket No. I at
1). However, plaintiff has also provided his prison registration number, and has acknowledged that he is being held at
the ERDCC, a state correctional facility. Moreover, review of the Missouri Department of Correction's online records
show that plaintiff is a convicted state prisoner serving a ten-year sentence for, among other things, second-degree
burglary. Therefore, the Court has determined that plaintiff is actually a convicted and sentenced state prisoner, and
not a civilly committed detainee, for purposes of28 U.S.C. § 1915 review.

                                                           3
    Case: 4:20-cv-01902-SRW Doc. #: 3 Filed: 03/19/21 Page: 4 of 17 PageID #: 8



        Plaintiff brings the instant action pursuant to 42 U.S.C. § 1983, naming forty 3 separate

defendants, identified only by job title or institution: (1) COl; (2) CO2; (3) Sergeant; (4)

Lieutenant; (5) Captain; (6) Corporal; (7) Functional Unit Manager; (8) Caseworker #1; (9)

Caseworker #2; (10) Assistant Superintendent; (11) Assistant Warden; (12) Warden; (13) ERDCC;

(14) Corrections Classification Assistant; (15) Institutional Parole Officer, ERDCC; (16)

Institutional Parole Officer Supervisor, ERDCC; (17) Assistant Director, Probation and Parole;

(18) Director, Probation and Parole; (19) Missouri Department of Corrections; (20) Missouri

Department of Corrections Assistant Directors; (21) Director; (22) Assistant Attorney General;

(23) Governor; (24) Senator #1; (25) Senator #2; (26) House Rep, Missouri; (27) Corizon Health

Care; (28) Corizon Director; (29) Corizon Assistant Director; (30) Corizon Assistant

Superintendent; (31) Corizon, ERDCC; (32) Corizon Supervisor; (33) Corizon Registered Nurse;

(34) Corizon Licensed Nurse Practitioner; (35) Corizon Certified Nursing Assistant; (36) Corizon

Med Tee; (37) Corizon Chronic Care; (38) Corizon Nurse Practitioner; (39) Corizon Doctor; and

(40) Probation and Parole. (Docket No. 1 at 2). Aside from Corizon and the ERDCC, plaintiff does

not indicate the capacity in which defendants are sued.

        As to the "Statement of Claim," plaintiff asserts that "this is in regards to [him] being

mistreated [and] refused medical treatment" at 12:00 p.m. on November 8, 2020. He alleges that

while in 7 House at the ERDCC, he "told them [he needed] to self declare" because his "insides

[felt] like [they were] on fire," he could not hold anything down, and because he was vomiting and

defecating blood. Plaintiff further states that he was having hot and cold flashes, sweats,

uncontrollable shakes, and an inability to sleep. He claims that "Corizon and MODOC still does

nothing whatsoever." (Docket No. 1 at 1).


3
  In the caption of his handwritten complaint, plaintiff indicates that there are forty-eight defendants. However, only
forty defendants are identified, though some of the named defendants might embody multiple individuals.

                                                          4
 Case: 4:20-cv-01902-SRW Doc. #: 3 Filed: 03/19/21 Page: 5 of 17 PageID #: 9



       Due to this alleged lack of treatment, plaintiff asserts that he is in pain, and that his insides

are permanently injured. He is seeking astronomical sums of money that runs into the hundreds of

trillions of dollars. (Docket No. 1 at 2). He also requests hundreds of millions of shares of stock in

various states, countries, corporations, and currencies.

                                             Discussion

       Plaintiff is a self-represented litigant who brings this action pursuant to 42 U.S.C. § 1983,

accusing forty separate defendants of being deliberately indifferent to his medical needs. Because

plaintiff is proceeding in forma pauperis, the Court reviewed his complaint pursuant to 28 U.S.C.

§ 1915. Based on that review, and for the reasons discussed below, the Court will dismiss this

action without prejudice. See 28 U.S.C. § 1915(e)(2)(B).

   A. ERDCC and the Missouri Department of Corrections

       The Missouri Department of Corrections is a department of the State of Missouri, while

the ERDCC is a state correctional facility. Thus, the claims against these defendants are treated

the same as claims against the State of Missouri itself. The claims fail for two reasons. First, the

State of Missouri is not a "person" for purposes of 42 U.S.C. § 1983. Second, the State of Missouri

is protected by the doctrine of sovereign immunity.

               i.      State is Not a 42 U.S.C. § 1983 "Person"

        "Section 1983 provides for an action against a 'person' for a violation, under color oflaw,

of another's civil rights." McLean v. Gordon, 548 F.3d 613,618 (8 th Cir. 2008). See also Deretich

v. Office ofAdmin. Hearings, 798 F.2d 1147, 1154 (8 th Cir. 1986) (stating that"[§] 1983 provides

a cause of action against persons only"). However, "neither a State nor its officials acting in their

official capacity are 'persons' under§ 1983." Will v. Michigan Dep 't ofState Police, 491 U.S. 58,

71 (1989). See also Calzone v. Hawley, 866 F.3d 866, 872 (8 th Cir. 2017) (asserting that a "State



                                                   5
 Case: 4:20-cv-01902-SRW Doc. #: 3 Filed: 03/19/21 Page: 6 of 17 PageID #: 10



is not a person under § 1983"); and Kruger v. Nebraska, 820 F.3d 295, 301 (8 th Cir. 2016)

(explaining that "a state is not a person for purposes of a claim for money damages under§ 1983").

       Here, as noted above, plaintiff has sued both the Missouri Department of Corrections and

the ERDCC. These claims are treated as being made against the State of Missouri. However, a

state is not a "person" for purposes of a 42 U.S.C. § 1983 claim for money damages, which is what

plaintiff is seeking. Because plaintiff is missing an essential element of a § 1983 action, the claims

against the Missouri Department of Corrections and the ERDCC must be dismissed.

               ii.     Sovereign Immunity

       "Sovereign immunity is the privilege of the sovereign not to be sued without its consent."

Va. Office for Prof. & Advocacy v. Stewart, 563 U.S. 247,253 (2011). The Eleventh Amendment

has been held to confer sovereign immunity on an un-consenting state from lawsuits brought in

federal court by a state's own citizens or the citizens of another state. Edelman v. Jordan, 415 U.S.

651, 662-63 (1974). See also Webb v. City ofMaplewood, 889 F.3d 483,485 (8 th Cir. 2018) ("The

Eleventh Amendment protects States and their arms and instrumentalities from suit in federal

court"); Dover Elevator Co. v. Ark. State Univ., 64 F.3d 442,446 (8 th Cir. 1995) ("The Eleventh

Amendment bars private parties from suing a state in federal court"); and Egerdahl v. Hibbing

Cmty. Coll., 72 F.3d 615, 618-19 (8 th Cir. 1995) ("Generally, in the absence of consent a suit in

which the State or one of its agencies or departments is named as the defendant is proscribed by

the Eleventh Amendment"). The Eleventh Amendment bars suit against a state or its agencies for

any kind ofrelief, not merely monetary damages. Monroe v. Arkansas State Univ., 495 F.3d 591,

594 (8 th Cir. 2007) (stating that district court erred in allowing plaintiff to proceed against state

university for injunctive relief, and remanding matter to district court for dismissal).




                                                  6
 Case: 4:20-cv-01902-SRW Doc. #: 3 Filed: 03/19/21 Page: 7 of 17 PageID #: 11



       There are two "well-established exceptions" to the sovereign immunity provided by the

Eleventh Amendment. Barnes v. State of Missouri, 960 F.2d 63, 64 (8 th Cir. 1992). "The first

exception to Eleventh Amendment immunity is where Congress has statutorily abrogated such

immunity by clear and unmistakable language." Id. The second exception is when a state waives

its immunity to suit in federal court. Id. at 65. A state will be found to have waived its immunity

"only where stated by the most express language or by such overwhelming implications from the

text as will leave no room for any other reasonable construction." Welch v. Tex. Dep 't ofHighways

& Pub. Transp., 483 U.S. 468,473 (1987). Neither exception is applicable in this case.

       The first exception is inapplicable, because the Supreme Court has determined that § 1983

does not revoke a state's Eleventh Amendment immunity from suit in federal court. See Will, 491

U.S. at 66 ("We cannot conclude that § 1983 was intended to disregard the well-established

immunity of a State from being sued without its consent"); and Quern v. Jordan, 440 U.S. 332,

341 (1979) ("[W]e simply are unwilling to believe ... that Congress intended by the general

language of § 1983 to override the traditional sovereign immunity of the States"). The second

exception is also inapplicable, because the State of Missouri has not waived its sovereign immunity

in this type of case. See Mo. Rev. Stat. 537.600 (explaining that sovereign immunity is in effect,

and providing exceptions).

       In this case, plaintiff has named the Missouri Department of Corrections and the ERDCC

as defendants. As noted above, however, the Eleventh Amendment bars suit against a state or its

agencies for both monetary and injunctive relief. Furthermore, no exceptions to sovereign

immunity are present in this case. Therefore, for this reason as well, plaintiff's claims against the

Missouri Department of Corrections and the ERDCC must be dismissed.




                                                 7
 Case: 4:20-cv-01902-SRW Doc. #: 3 Filed: 03/19/21 Page: 8 of 17 PageID #: 12



   B. Missouri Board of Probation and Parole

       Plaintiff appears to be suing the Missouri Board of Probation and Parole, which he refers

to as "P&P." He has not, however, presented any factual allegations against the Board.

Furthermore, even if he had, the members of the Board "are absolutely immune from suit when

considering and deciding parole questions." See Figg v. Russell, 433 F.3d 593, 598 (8 th Cir. 2006).

Therefore, this claim must be dismissed.

   C. State of Missouri Employees

       Plaintiff has named twenty-one State of Missouri employees as defendants. This number

includes fifteen individuals who appear to work at the ERDCC; the Director and Assistant Director

of Probation and Parole; the Director and Assistant Director of the Missouri Department of

Corrections; and the Assistant Attorney General and Governor. Plaintiff does not indicate the

capacity in which they are sued.

       A plaintiff can bring a § 1983 claim against a public official acting in his or her official

capacity, his or her individual capacity, or both. Baker v. Chisom, 501 F.3d 920, 923 (8 th Cir.

2007). However, if a plaintiffs complaint is silent about the capacity in which the defendant is

being sued, the complaint is interpreted as including only official capacity claims. Id. See also

Johnson v. Outboard Marine Corp., 172 F.3d 531, 535 (8 th Cir. 1999) ("[I]n order to sue a public

official in his or her individual capacity, a plaintiff must expressly and unambiguously state so in

the pleadings, otherwise, it will be assumed that the defendant is sued only in his or her official

capacity"); Artis v. Francis Howell North Band Booster Ass 'n, Inc., 161 F .3d 1178, 1182 (8 th Cir.

1998) ("If the complaint does not specifically name the defendant in his individual capacity, it is

presumed he is sued only in his official capacity"); and Egerdahl v. Hibbing Cmty. Coll., 72 F.3d

615,619 (8 th Cir. 1995) ("If a plaintiffs complaint is silent about the capacity in which she is suing



                                                  8
 Case: 4:20-cv-01902-SRW Doc. #: 3 Filed: 03/19/21 Page: 9 of 17 PageID #: 13



the defendant, we interpret the complaint as including only official-capacity claims"). Because

plaintiff has not indicated the capacity in which these defendants are sued, they are treated as being

sued in their official capacities only.

        In an official capacity claim against an individual, the claim is actually "against the

governmental entity itself." See White v. Jackson, 865 F.3d 1064, 1075 (8 th Cir. 2017). Thus, a

"suit against a public employee in his or her official capacity is merely a suit against the public

employer." Johnson, 172 F.3d at 535. See also Brewington v. Keener, 902 F.3d 796, 800 (8 th Cir.

2018) (explaining that official capacity suit against sheriff and his deputy "must be treated as a

suit against the County"); Kelly v. City of Omaha, Neb., 813 F.3d 1070, 1075 (8 th Cir. 2016)

(stating that a "plaintiff who sues public employees in their official, rather than individual,

capacities sues only the public employer"); and Elder-Keep v. Aksamit, 460 F.3d 979, 986 (8 th Cir.

2006) (stating that a "suit against a public official in his official capacity is actually a suit against

the entity for which the official is an agent"). As such, the official capacity claims against the State

of Missouri employees are treated as claims against the State of Missouri itself, which employs

them.

        The official capacity claims against the State of Missouri employees fail for two reasons.

First, as noted above, plaintiff cannot bring a claim for damages against the State of Missouri under

42 U.S.C. § 1983, because the state is not a§ 1983 "person." See Will, 491 U.S. at 71 (asserting

that "neither a State nor its officials acting in their official capacity are 'persons' under§ 1983").

Furthermore, "[a] claim for damages against a state employee in his official capacity is barred

under the Eleventh Amendment." See Andrus ex rel. Andrus v. Arkansas, 197 F.3d 953, 955 (8 th

Cir. 1999). Since plaintiff is seeking damages, rather than prospective injunctive relief, sovereign




                                                    9
Case: 4:20-cv-01902-SRW Doc. #: 3 Filed: 03/19/21 Page: 10 of 17 PageID #: 14



immunity bars his claims. For these reasons, plaintiff's official capacity claims against the State

of Missouri employees must be dismissed.

       Even if plaintiff had asserted individual capacity claims, however, they would be subject

to dismissal. Liability in a 42 U.S.C. § 1983 case is personal. Frederick v. Motsinger, 873 F.3d

641, 646 (8 th Cir. 2017). In other words, "[g]overnment officials are personally liable only for their

own misconduct." S.M v. Krigbaum, 808 F.3d 335,340 (8 th Cir. 2015). As such,§ 1983 liability

"requires a causal link to, and direct responsibility for, the deprivation of rights." Mayorga v.

Missouri, 442 F.3d 1128, 1132 (8 th Cir. 2006) (quoting Madewell v. Roberts, 909 F.2d 1203, 1208

(8 th Cir. 1990)). See also Kohl v. Casson, 5 F.3d 1141, 1149 (8 th Cir. 1993) (dismissing plaintiff's

excessive bail claims because none of the defendants set plaintiff's bail, and therefore, "there can

be no causal connection between any action on the part of the defendants and any alleged

deprivation" of plaintiff's rights). To that end, a plaintiff must allege facts connecting the

defendant to the challenged action. See Bitzan v. Bartruff, 916 F.3d 716, 717 (8 th Cir. 2019).

       Here, plaintiff has made no effort to connect each of the individual defendants he has

identified with any action violating his constitutional rights. To the contrary, there are no

allegations against the defendants whatsoever. Rather, each defendant is merely listed in the

complaint, alongside an enormous sum of damages. Simply naming a person as a defendant is not

sufficient to assert their responsibility. See Allen v. Purkett, 5 F .3d 1151, 1153 (8 th Cir. 1993)

(agreeing with district court dismissal of two defendants who were identified as defendants in the

complaint, but who had no factual allegations made against them); and Krych v. Hvass, 83 Fed.

Appx. 854, 855 (8 th Cir. 2003) (agreeing with district court dismissal of defendants who were

merely listed in his complaint, and who were not alleged to have been personally involved in the




                                                  10
Case: 4:20-cv-01902-SRW Doc. #: 3 Filed: 03/19/21 Page: 11 of 17 PageID #: 15



constitutional violations). Therefore, even if the State of Missouri employees had been sued in an

individual capacity, those claims would be dismissed.

   D. United States Elected Officials

       Plaintiff has listed an unnamed member of the House of Representatives, and two Senators

as defendants. The Court has construed these claims as being made against United States elected

officials. Plaintiff has not indicated the capacity in which they are sued. As such, the claims are

treated as being made in an official capacity only. See Baker, 501 F.3d at 923.

       A suit against a governmental officer in his official capacity is a suit against the entity for

which the officer is an agent. Kentucky v. Graham, 473 U.S. 159, 165-66 (1985). A U.S. Senator

or a Member of the House of Representatives is an agent of the United States. See Burke v. Allard,

2007 WL 2697598, at *3 (D. Colo. 2007) (explaining that "defendant, a member of the United

States Senate, is an agent of the United States"). As such, plaintiffs official capacity claims against

these defendants are actually claims against the United States itself.

       "Generally, sovereign immunity prevents the United States from being sued without its

consent." Iverson v. United States, 973 F.3d 843, 846 (8 th Cir. 2020). See also Hinsley v. Standing

Rock Child Protective Services, 516 F.3d 668, 671 (8 th Cir. 2008) (stating that "[i]t is well settled

that the United States may not be sued without its consent"). Thus, in order to sue the United

States, a plaintiff must show a waiver of sovereign immunity. See VS Ltd. Partnership v. Dep 't of

Housing and Urban Development, 235 F.3d 1109, 1112 (8 th Cir. 2000). Such a waiver must be

"unequivocally expressed" and "cannot be implied." See United States v. King, 395 U.S. 1, 4

(1969). See also College Sav. Bank v. Florida Prepaid Postsecondary Educ. Expense Bd., 527

U.S. 666, 682 (1999) (stating that "in the context of federal sovereign immunity .. .it is well

established that waivers are not implied").



                                                  11
Case: 4:20-cv-01902-SRW Doc. #: 3 Filed: 03/19/21 Page: 12 of 17 PageID #: 16



       Here, plaintiff has not demonstrated a waiver of the sovereign immunity of the United

States. He brings this action pursuant to 42 U.S.C. § 1983. However,§ 1983 does not waive the

United States' sovereign immunity. See Walker v. Harmon, 2016 WL 5376185, at *3 (D. S.D.

2016) (citing Affiliated Professional Home Health Care Agency v. Shala/a, 164 F.3d 282,286 (5 th

Cir. 1999)). Aside from§ 1983, plaintiff provides no other basis for such a waiver. He has not, for

example, alleged a violation of the Federal Tort Claims Act. See White v. United States, 959 F.3d

328, 332 (8 th Cir. 2020) (explaining that the "FTCA waives sovereign immunity and allows the

government to be held liable for negligent or wrongful acts by federal employees committed while

acting within the scope of their employment"). Therefore, plaintiffs official capacity claims

against the unnamed Member of the House of Representatives, and the two Senators must be

dismissed.

       Even if these three defendants had been sued in an individual capacity, the claims would

still be subject to dismissal. This is because plaintiff has presented no factual allegations

connecting any of these three persons with a violation of his constitutional rights. See Mayorga,

442 F.3d at 1132 (stating that 42 U.S.C. § 1983 liability "requires a causal link to, and direct

responsibility for, the deprivation of rights"). Indeed, it is difficult to imagine what personal

responsibility these United States elected officials could possibly have with regard to plaintiff's

healthcare.

   E. Corizon Health Care and Corizon, ERDCC

       Plaintiff has named both Corizon Health Care and Corizon, ERDCC as defendants. Corizon

is a private company contracted to provide medical care to inmates at the ERDCC. Such a private

company, acting under color of state law, cannot be held liable on a respondeat superior theory.

See Smith v. Jnsley's Inc., 499 F.3d 875, 880 (8 th Cir. 2007). Rather, to support a claim against an



                                                 12
Case: 4:20-cv-01902-SRW Doc. #: 3 Filed: 03/19/21 Page: 13 of 17 PageID #: 17



entity such as Corizon, plaintiff "must show that there was a policy, custom, or official action that

inflicted an actionable injury." See Johnson v. Hamilton, 452 F.3d 967, 973 (8 th Cir. 2006). See

also Sanders v. Sears, Roebuck& Co., 984 F.2d 972,975 (8 th Cir. 1993) (stating that a corporation

acting under color of state law will only be held liable where "there is a policy, custom or action

by those who represent official policy that inflicts injury actionable under§ 1983"); and Stearns

v. Inmate Services Corp., 957 F.3d 902, 906 (8 th Cir. 2020) (explaining that the "proper test" for

determining whether a corporation acting under color of state law is liable under 42 U.S.C. § 1983

"is whether there is a policy, custom, or action by those who represent ... official policy that inflicts

injury actionable under§ 1983").

       In this case, plaintiff describes a medical condition that caused him to vomit and defecate

blood on November 8, 2020. He further states that he was "refused medical treatment" on that

date, and that "Corizon does nothing whatsoever." As noted above, Corizon cannot be liable

simply because it employed a person who violated plaintiffs constitutional rights. Rather, plaintiff

must establish the existence of a policy, custom, or official action that caused him injury. However,

other than the sweeping statement that "Corizon does nothing," plaintiff has not presented any

facts supporting the proposition that Corizon denied him medical care or otherwise injured him

due to any policy, custom, or action representing official policy. Instead, he relies entirely on a

single vague, conclusory assertion, which the Court is not required to accept as true. See Wiles v.

Capitol Jndem. Corp., 280 F .3d 868, 870 (8 th Cir. 2002) ("While the court must accept allegations

of fact as true ... the court is free to ignore legal conclusions, unsupported conclusions, unwarranted

inferences and sweeping legal conclusions cast in the form of factual allegations"). Therefore, the

claims against Corizon Health Care and Corizon, ERDCC must be dismissed.




                                                   13
Case: 4:20-cv-01902-SRW Doc. #: 3 Filed: 03/19/21 Page: 14 of 17 PageID #: 18



   F. Corizon Employees

       Plaintiff has listed eleven defendants who are employees of Corizon. Since plaintiff has

not indicated the capacity in which they are sued, they are presumed to be sued in an official

capacity only. See Baker, 501 F.3d at 923. As noted above, a "suit against a public employee in

his or her official capacity is merely a suit against the public employer." Johnson, 172 F.3d at 535.

Thus, the official capacity claims against these defendants are actually claims against Corizon

itself. However, as discussed above, plaintiff has not stated a claim against Corizon, because he

has presented no facts establishing that he was injured due to a Corizon policy, custom, or official

action. See Stearns, 957 F.3d at 906 (explaining that the "proper test" for determining whether a

corporation acting under color of state law is liable under 42 U.S.C. § 1983 "is whether there is a

policy, custom, or action by those who represent ... official policy that inflicts injury actionable

under§ 1983"). Therefore, these claims must be dismissed.

       The Court notes that even if the Corizon employees were sued in an individual capacity,

the result would be the same. None of the employees are actually alleged to have done anything,

much less anything that violated plaintiffs constitutional rights. See Mayorga, 442 F.3d at 1132

(explaining that 42 U.S.C. § 1983 liability "requires a causal link to, and direct responsibility for,

the deprivation of rights"). For example, plaintiff lists "Corizon RN" as a defendant. However,

plaintiff does not provide a single fact demonstrating what this Corizon Nurse did or did not do

with regard to plaintiffs medical care. Rather, the only information plaintiff provides, other than

a job title, is a request for $250 billion in damages from this single person. The same deficiency is

true for all the additional Corizon employees. This is insufficient to demonstrate the constitutional

liability of these defendants. Therefore, even if the Corizon employees had been sued in an

individual capacity, the claims would be dismissed.



                                                  14
Case: 4:20-cv-01902-SRW Doc. #: 3 Filed: 03/19/21 Page: 15 of 17 PageID #: 19



    G. Medical Claim

        As discussed above, plaintiff has not demonstrated the liability of any of the forty

defendants he has listed in the complaint. Furthermore, plaintiffs allegations, such as they are, do

not demonstrate deliberate indifference under the Eighth Amendment.

        Pursuant to the Eighth Amendment, the government has an obligation to provide medical

care to those whom it is punishing by incarceration. Estelle v. Gamble, 429 U.S. 97, 103 (1976).

To demonstrate constitutionally inadequate medical care, the inmate must show that a prison

official's conduct amounted to deliberate indifference. Dulany v. Carnahan, 132 F.3d 1234, 1237-

38 (8 th Cir. 1997).

        In order to establish deliberate indifference, a plaintiff must prove that he suffered from an

objectively serious medical need, and that prison officials actually knew of and disregarded that

need. Roberts v. Kopel, 917 F.3d 1039, 1042 (8 th Cir. 2019). See also Hamner v. Burls, 937 F.3d

1171, 1177 (8 th Cir. 2019). "A serious medical need is one that has been diagnosed by a physician

as requiring treatment, or one that is so obvious that even a layperson would easily recognize the

necessity for a doctor's attention." Coleman v. Rahija, 114 F .3d 778, 784 (8 th Cir. 1997). Deliberate

indifference can include the intentional denial or delay of access to medical care, or the intentional

interference with treatment or prescribed medication. Vaughn v. Lacey, 49 F.3d 1344, 1346 (8 th

Cir. 1995).

        To prevail under this standard, an inmate must demonstrate that a prison health care

provider's actions were "so inappropriate as to evidence intentional maltreatment or a refusal to

provide essential care." Jackson v. Buckman, 756 F.3d 1060, 1066 (8 th Cir. 2014). As such,

"deliberate indifference requires a highly culpable state of mind approaching actual intent." Kulkay

v. Roy, 847 F.3d 637,643 (8 th Cir. 2017). Thus, a showing of deliberate indifference requires more



                                                  15
 Case: 4:20-cv-01902-SRW Doc. #: 3 Filed: 03/19/21 Page: 16 of 17 PageID #: 20



 than a mere disagreement with treatment decisions and is greater than gross negligence. Gibson v.

 Weber, 433 F.3d 642, 646 (8 th Cir. 2006).

        Here, plaintiff arguably shows that he suffered from an objectively serious medical need

 on November 8, 2020. Specifically, he describes himself vomiting and defecating blood. Plaintiff

· has not, however, shown that prison officials actually knew of and disregarded that need. That is,

 plaintiff states that he self-declared, and concludes that he was "refused medical treatment," but

 fails to provide any supporting factual allegations. There is, for example, no indication as to what

 information he provided staff about his condition. More than that, he does not provide facts

 explaining what he means when he says he was "refused" treatment. In other words, it is unclear

 whether plaintiff is contending that he was denied treatment entirely, that treatment was delayed,

 or that he simply did not receive the treatment he thought he required. Instead of providing the

 necessary factual underpinnings for his claim, plaintiff spends the bulk of his complaint describing

 the relief he requests, including the amount of money damages from each defendant, and the

 particular shares of stock he desires. For these reasons, plaintiff has failed to state an Eighth

 Amendment deliberate indifference claim.

     H. Motion for Appointment of Counsel

         Plaintiff has moved for the appointment of counsel. (Docket No. 1 at 3). The motion will

 be denied as moot as this case is being dismissed without prejudice. See 28 U.S.C. § 1915(e)(2)(B).

         Accordingly,

         IT IS HEREBY ORDERED that plaintiffs motion for leave to proceed in forma pauperis

 is GRANTED.

         IT IS FURTHER ORDERED that plaintiff must pay an initial partial filing fee of $1.00

 within twenty-one (21) days of the date of this order. Plaintiff is instructed to make his remittance



                                                  16
Case: 4:20-cv-01902-SRW Doc. #: 3 Filed: 03/19/21 Page: 17 of 17 PageID #: 21



payable to "Clerk, United States District Court," and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) the statement that the remittance is for an original

proceeding.

       IT IS FURTHER ORDERED that plaintiffs motion for appointment of counsel is

DENIED AS MOOT.

       IT IS FURTHER ORDERED that this action is DISMISSED without prejudice. See 28

U.S.C. § 1915(e)(2)(B). A separate order of dismissal will be entered herewith.

       IT IS FURTHER ORDERED that an appeal from this dismissal would not be taken in

good faith.              .                  ~

       Dated   thisffa..y '/l7ltM ·
                              of                           , 2021.



                                               ~#dbRONNIE L. WHITE
                                                   UNITED STATES DISTRICT JUDGE




                                                  17
